DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Claims 1-3, 5, 8-13, 15-16, 18 and 20 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In particular, claims 1, 11 and 20 have been amended now to recite “allowing the caregiver to create new regimens for storage in the database; and allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers;… receiving weightings from the caregiver for the thresholds at a user interface, the user interface including: an identifier for one or more patients; and the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients;…”. 
The newly added recitation of “allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers” and “weightings being adjustable by the caregiver” within claims 1, 11 and 20 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for a “allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers” and “weightings being adjustable by the caregiver” determination within the specification as originally filed. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Applicant is required to cancel the new matter in the reply to this Office action.
Claims 2-3, 5, 8-10, 12-13, 15-16 and 18 incorporate the deficiencies of independent claims 1 and 11, through dependency, and are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 11 and 20 have been amended now to recite “the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients” and it’s unclear on which base the caregiver adjusts the thresholds for each patient. It’s unclear if the caregiver using a reference guide or using her/his own knowledge to determine the relative importance of the thresholds.
 Claims 2-3, 5, 8-10, 12-13, 15-16 and 18 incorporate the deficiencies of independent claims 1 and 11, through dependency, and are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Step 1:
 Claims 1-3, 5, 8-13, 15-16, 18 and 20 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 1, 11 and 20 have been amended now to recite
“accessing a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes: allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver; allowing the caregiver to create new regimens for storage in the database; and allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers; receiving the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database; receiving incentive data, the incentive data including a plurality of incentive options associated with the plurality of regimens; obtaining a diagnosis of a disease; selecting a regimen from the regimen data based on the diagnosis; associating thresholds for patient data elements based upon the regimen; receiving weightings from the caregiver for the thresholds…; selecting an incentive option from the incentive data based on the selected regimen; determining compliance of the selected regimen; providing one or more incentives to the patient, the incentives identified from the plurality of incentive options; and generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (user following rules or instructions). 
Dependent claims also recite certain methods of human activities, such as, defining a schedule for the patient to comply with the selected regimen-claims 3, 13, setting a separate threshold for each of the physiological measurements associated with the selected regimen-claims 8, 18. These limitations also are directed to certain methods of organizing human activities (e.g. This is a method of managing interactions 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite one additional elements of “a computing device”, “using computing device to perform receiving, obtaining, selecting, determining and providing” steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of selecting and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims 1, 11 and 20 also recite other additional limitations beyond abstract idea, such as, “receiving regimen data, receiving incentive data; obtaining a diagnosis of a disease; receiving weighings from the caregiver for the thresholds; providing incentives to the patient/caregiver and, flagging the plurality of patient data elements based on the one or more thresholds and the one or more weightings and generating a notification to a caregiver when one of the thresholds, as modified by the weighings, is met”. These limitations are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea. The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform selecting, determining and associating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-3, 5, 8-13, 15-16, 18 and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (hereinafter Higgins) (US Patent Application Publication No. 2007/0015974 A1) in view of Yruko et al. (hereinafter Yruko) (US Patent No. 7,890,342 B1).

Claim 1 has been amended now to recite a method for providing health treatment to a patient, comprising: 
accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes (Higgins; par. 25, 26, 29):
allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver (Higgins; par. 26, 29); 
allowing the caregiver to create new regimens for storage in the database (Higgins; par. 27); and 
allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers (Higgins; par. 25, 26, 29);
receiving, at the computing device, the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database(Higgins; abstract, par. 11);
receiving, at the computing device, incentive data, the incentive data including a plurality of incentive options associated with the plurality of regimens (Higgins; abstract, par. 30); 
obtaining a diagnosis of a disease (Higgins; par. 30);
selecting, using the computing device, a regimen from the regimen data based on the diagnosis (Higgins: “instructions provided by a caregiver” in par. 30);
associating thresholds for patient data elements based upon the regimen (Higgins teaches “a health treatment program” and “a compliance range” in abstract, “Generally, feedback is positive, supportive and encouraging in tone, if the patient's data and statistics indicate he is on track, within a "goal range" (attaining and staying within the goals) or going beyond expectations with respect to a treatment program in which case messages can be congratulatory.” in par. 31);
selecting, using the computing device, an incentive option from the incentive data based on the selected regimen (Higgins teaches “The system can also implement a reward Scheme in which patients who go beyond their prescribed treatment program or consistently stay within a compliance range obtain direct financial benefits or rewards.” in abstract);
determining, using the computing device, compliance of the selected regimen (Higgins; abstract, par. 12 “a patient’s adherence to a compliance program is measured” and par. 27); 
providing one or more incentives to the patient, the incentives identified from the plurality of incentive options (Higgins teaches “The system can also implement a reward Scheme in which patients who go beyond their prescribed treatment program or consistently stay within a compliance range obtain direct financial benefits or rewards.” in abstract).

Higgins fails to expressly teach “receiving weightings from the caregiver for the threshold at a user interface, the user interface including: an identifier for one or more patients, the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients” and “generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met”. However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.“ in col. 5, lines 7-24, “After setting the Minimum Medical Device Usage Compliance Value for medical device 12 for the Compliance Period, the user or doctor would decide how many Compliance Periods are in a Measurement Cycle. A "Measurement Cycle" is defined as the period of time or number of compliance periods over which the patient is to be monitored to indicate actual compliance with the prescribed therapy. In the preferred embodiment, where the Compliance Period is twenty-four hours, the Measurement Cycle could be a week (seven days) or seven the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.” In col. 5, lines 25-41, “the present invention contemplates monitoring the physiological condition of the patient during a Usage Session and adjusting the Weighting Factor for that Usage Session based on the monitored condition of the patient…” in col. 11, line 65 to col. 12, line 2, “the patient is monitored to determine whether he or she is experiencing some respiratory related event, such as snoring, apnea, hypopnea, cheynes-stokes respiration, or rapid breathing. The Weighting Factor can be adjusted if one or more of these events are present during a Usage Session by applying an adjustment value on the Weighting Factor if a respiratory event is detected. In addition, or in the alternative, different Weighting Factor--Session Duration relations can be used to select the Weighting Factor for a Usage Session Value depending on the presence, number, and/or severity of the respiratory event detected during a Usage Session. These different relations can be stored in a memory and the appropriate relation selected based on the monitored parameter.” in col. 12, lines 18-31. And “It is also envisioned that a report can be created based upon the Compliance Indicator. Such a report would be indicative of patient 10 compliance with the Medical Device Usage Prescription Value, the Minimum Medical Device Usage Compliance Value, the Measurement Cycle Compliance Value, etc. This report can be in the form of a list, a chart, a diagram, a graph, etc., and generated and presented using any conventional technique.” in col. 7, lines 35-42. Yruko also teaches “In determining the Actual Medical Device Usage Value, typically this value is based upon the operation of one or multiple components of the medical device. For example, this value can be determined by the operation or power-consumption of a blower, a battery, a power input, a motor, etc. Additionally, the Actual Medical Device Usage Value can be based upon a measured physical parameter indicative of a a constituent identification, etc.” in col. 8, lines 18-27. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Yruko with the motivation of to provide a variety of measures and trends towards compliance or non-compliance (Yruko; col. 7, lines 45-49). 

As per claim 2, Higgins discloses the method of claim 1, further comprising requiring the patient to take certain actions to comply with the selected regimen (Higgins; par. 12, 20).

As per claim 3, Higgins discloses the method of claim 2, further comprising defining a schedule for the patient to comply with the selected regimen (Higgins; par. 12).

As per claim 5, Higgins discloses the method of claim 1, further comprising selecting the thresholds for the selected regimen using one of:
individual data elements specific to the patient; or group data elements specific to a group of patients (Higgins; par. 23).

As per claim 8, Higgins discloses the method of claim 1, further comprising setting a separate threshold for each of the physiological measurements associated with the selected regimen (Higgins; par. 31).

As per claim 9, Higgins discloses the method of claim 1, further comprising providing one or more additional incentives to a caregiver, the incentives identified from the plurality of incentive options (Higgins; par. 33).

As per claim 10, Higgins discloses the method of claim 9, wherein the one or more additional incentives are selected from financial benefit, reimbursement, and discount (Higgins; abstract).

Claim 11 has been amended now to recite a method for providing health treatment to a patient, comprising: 
accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes (Higgins; par. 25, 26, 29):
allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver (Higgins; par. 26, 29); 
allowing the caregiver to create new regimens for storage in the database (Higgins; par. 27); and 
allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers (Higgins; par. 25, 26, 29);
receiving, at the computing device, the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database(Higgins; abstract, par. 11);
obtaining a diagnosis of a disease (Higgins; par. 30);
selecting, using the computing device, a selected regimen from the regimen data based on the diagnosis (Higgins: “instructions provided by a caregiver” in par. 30);
associating thresholds for patient data elements based upon the regimen (Higgins teaches “a health treatment program” and “a compliance range” in abstract, “Generally, feedback is positive, supportive and encouraging in tone, if the patient's data and statistics indicate he is on track, within a "goal range" (attaining and staying within the goals) or going beyond expectations with respect to a treatment program in which case messages can be congratulatory.” in par. 31);
determining, using the computing device, compliance of the selected regimen (Higgins; abstract, par. 12 “a patient’s adherence to a compliance program is measured” and par. 27).

Higgins fails to expressly teach “receiving weightings from the caregiver for the threshold at a user interface, the user interface including: an identifier for one or more patients, the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients” and “generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met”. However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.“ in col. 5, lines 7-24, “After setting the Minimum Medical Device Usage Compliance Value for medical device 12 for the Compliance Period, the user or doctor would decide how many Compliance Periods are in a Measurement Cycle. A "Measurement Cycle" is defined as the period of time or number of compliance periods over which the patient is to be monitored to indicate actual compliance with the prescribed therapy. In the preferred embodiment, where the Compliance Period is twenty-four hours, the Measurement Cycle could be a week (seven days) or seven Compliance Periods. It can be appreciated that the Measurement Cycle is not fixed for all patients and all medical therapies. Rather, the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.” In col. 5, lines 25-41, “the present invention contemplates monitoring the physiological condition of the patient during a Usage Session and adjusting the Weighting Factor for that Usage Session based on the monitored condition of the patient…” in col. 11, line 65 to col. 12, line 2, “the patient is monitored to determine whether he or she is experiencing some respiratory related event, such as snoring, apnea, hypopnea, cheynes-stokes respiration, or rapid breathing. The Weighting Factor can be adjusted if one or more of these events are present during a Usage Session by applying an adjustment value on the Weighting Factor if a respiratory event is detected. In addition, or in the alternative, different Weighting Factor--Session Duration relations can be used to select the Weighting Factor for a Usage Session Value depending on the presence, number, and/or severity of the respiratory event detected during a Usage Session. These different relations can be stored in a memory and the appropriate relation selected based on the monitored parameter.” in col. 12, lines 18-31. And “It is also envisioned that a report can be created based upon the Compliance Indicator. Such a report would be indicative of patient 10 compliance with the Medical Device Usage Prescription Value, the Minimum Medical Device Usage Compliance Value, the Measurement Cycle Compliance Value, etc. This report can be in the form of a list, a chart, a diagram, a graph, etc., and generated and presented using any conventional technique.” in col. 7, lines 35-42. Yruko also teaches “In determining the Actual Medical Device Usage Value, typically this value is based upon the operation of one or multiple components of the medical device. For example, this value can be determined by the operation or power-consumption of a blower, a battery, a power input, a motor, etc. Additionally, the Actual Medical Device Usage Value can be based upon a measured physical parameter indicative of a patient's actual usage of the medical device, such as a flow rate, a pressure differential, a temperature, a density, a mass analysis, a constituent identification, etc.” in col. 8, lines 18-27. 
(Yruko; col. 7, lines 45-49). 

As per claim 12, Higgins discloses the method of claim 11, further comprising requiring the patient to take certain actions to comply with the selected regimen (Higgins; par. 12, 20).

As per claim 13, Higgins discloses the method of claim 12, further comprising defining a schedule for the patient to comply with the selected regimen (Higgins; par. 12).

As per claim 15, Higgins discloses the method of claim 11, further comprising selecting the thresholds for the selected regimen using one of:
individual data elements specific to the patient; or group data elements specific to a group of patients (Higgins; par. 23).

As per claim 16, Higgins discloses the method of claim 14, further comprising allowing a caregiver to set up one or more notifications based upon the thresholds (Higgins; par. 31).

As per claim 18, Higgins discloses the method of claim 11, further comprising setting a separate threshold for each of the physiological measurements associated with the selected regimen (Higgins; par. 31).

Claim 20 has been amended now to recite a method for managing patient data, comprising:
accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes (Higgins; par. 25, 26, 29):
allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver (Higgins; par. 26, 29); 
allowing the caregiver to create new regimens for storage in the database (Higgins; par. 27); and 
allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers (Higgins; par. 25, 26, 29);
receiving, at the computing device, the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database(Higgins; abstract, par. 11);
receiving, at the computing device, patient data including a plurality of patient data elements (Higgins; par. 12, 20, and 31);
setting, using the computing device, thresholds on at least one of the plurality of patient data elements according to the regimen data (Higgins; par. 12, 20, and 31);
applying, using the computing device, the weightings on the thresholds associated with the plurality of patient data elements (Higgins; par. 12, 20, and 31); 
flagging, using the computing device, the plurality of patient data elements based on the thresholds and the weightings (Higgins; par. 12, 20, and 31).
Higgins fails to expressly teach “receiving weightings from the caregiver for the threshold at a user interface, the user interface including: an identifier for one or more patients, the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients” and “generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met”. However, this feature is well known in the art, as evidenced by Yruko.
The obviousness of modifying the teaching of Higgins to include adjusting a weighting factor and a report can be created based upon the Compliance Indicator (as taught by Yruko) is as addressed above in the rejection of claim 1 and incorporated herein.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
35 USC 101 Rejection:
Applicant argues that the claims have been amended now to recite a practical application. Applicant argues that newly added features of “accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes: allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver; allowing the caregiver to create new regimens for storage in the database; and allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers;” specify how the computing device interacts with a database to obtain, create and share regimen data and this manipulation of data provides a technical solution for the creation, storage and dissemination of this data. In response, Examiner respectfully submits that “Accessing a database, allowing a user access to a portion of the data based on the identity of the user, allowing the user create new data and allowing the user to share data to other users” and “making data accessible to multiple 
Applicant argues that the limitations “receiving weightings from the caregiver for the thresholds at a user interface, the user interface including: an identifier for one or more patients; and the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients;” are not well-known and these weighings solve the technical problem of adjustment of the alerting for the caregiver and patient. In response, Examiner submits that the caregiver adjusting the weighings for each patient is found to be certain methods of organizing activities (abstract idea). A user can make a determination to increase or decrease certain threshold values for a patient by looking up a guide/table and enter or adjust the data. Using a generic computer to adjust values for a patient does not correspond to any additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

35 USC 103 Rejection:
Applicant argues that Yruko fails to teach the weighing factor can be adjusted by the caregiver. In response, Examiner submits that Yruko teaches “the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.“ in col. 5, lines 7-24, “After setting the Minimum Medical Device Usage Compliance Value for medical device 12 for the Compliance Period, the user or doctor would decide how many Compliance Periods are in a Measurement Cycle. A "Measurement Cycle" is defined as the period of time or number of compliance periods over which the patient is to be monitored to indicate actual compliance with the prescribed therapy. In the preferred embodiment, where the Compliance Period is twenty-four hours, the Measurement Cycle could be a week (seven days) or seven Compliance Periods. It can be appreciated that the Measurement Cycle is not fixed for all patients and all medical therapies. Rather, the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.” In col. 5, lines 25-41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626